Fourth Court of Appeals
                              San Antonio, Texas
                                  November 9, 2018

                                 No. 04-18-00266-CV

                                    TCOE, INC.,
                                     Appellant

                                          v.

                            SA QUAD VENTURES, LLC,
                                    Appellee

                From the County Court at Law No. 3, Bexar County, Texas
                            Trial Court No. 2018CV00153
                     Honorable David J. Rodriguez, Judge Presiding


                                    ORDER
    The Appellant’s Motion to Extend Time to File Appellant’s Reply Brief is hereby
GRANTED. Time is extended to November 16, 2018.


      It is so ORDERED on November 9, 2018.

                                                        PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court